Exhibit 10.3

 



NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS (I) PURSUANT TO REGISTRATION UNDER
THE ACT OR (II) IN COMPLIANCE WITH AN EXEMPTION THEREFROM AND ACCOMPANIED, IF
REQUESTED BY THE COMPANY, WITH AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT SUCH TRANSFER IS BEING MADE IN COMPLIANCE WITH AN
EXEMPTION THEREFROM (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF THE HOLDER).

 

OCEAN THERMAL ENERGY CORPORATION

 

COMMON STOCK PURCHASE WARRANT

 

FOR VALUE RECEIVED, Ocean Thermal Energy Corporation, a Nevada corporation (the
“Company”), hereby grants to __________ (“Holder”), the right to purchase
________ shares of the Company’s Common Stock (“Shares”). The exercise price per
Share (the “Purchase Price”) of the warrants granted hereby shall equal
Eighty-Five Percent (85%) of the closing price of the Company’s Common Stock on
the day immediately preceding the exercise of this Warrant. The Purchase Price
and the number of Shares purchasable hereunder are subject to adjustment as
provided in Section 3 of this Warrant. This Warrant may be exercised at any time
and from time to time (the “Exercise Period”) prior to the three (3) year
anniversary of the date hereof (the “Expiration Date”). This Warrant shall
expire and be of no further force or effect at the earlier of the time when it
has been exercised or 5:00 p.m., New York time, on the Expiration Date.

 

1.Exercise of Warrant.

 

a.                   The Holder shall exercise this Warrant by surrendering this
Warrant, together with a Notice of Exercise in the form appearing at the end
hereof properly completed and duly executed by the Holder or on behalf of the
Holder by the Holder’s duly authorized representative, to the Company at its
principal executive office (or at the office of the agency maintained for such
purpose). The Warrants may be exercised at any time prior to expiration by
providing ten (10) day notice to the Company.

 

b.                  In the event of an exercise of this Warrant, certificates
for the Shares purchased pursuant to such exercise shall be delivered to the
Holder within ten (10) days of receipt of such notice and, unless this Warrant
has been fully exercised or has expired, a new Warrant representing the portion
of the Shares, if any, with respect to which this Warrant shall not then have
been exercised shall also be issued to the Holder within such ten day period.
Upon receipt by the Company of this Warrant and such Notice of Exercise,
together with the applicable aggregate Purchase Price, the Holder shall be
deemed to be the holder of record of the Shares purchased pursuant to such
exercise, notwithstanding that certificates representing such Shares shall not
then be actually delivered to the Holder or that such Shares are not then set
forth on the stock transfer book of the Company.

 

2.             Net Exercise. In lieu of cash exercising this Warrant, the Holder
may elect to receive shares equal to the value of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant to the Company together
with notice of such election, in which event the Company shall issue to the
Holder hereof a number of Shares computed using the following formula:

 

Y (A - B)

X =                A

 

Where:

 

X -- The number of Shares to be issued to the Holder.

 

Y -- The number of Shares purchasable under this Warrant.

 

A -- The fair market value of one Share.

 

B -- The Purchase Price (as adjusted to the date of such calculations).

 

For purposes of this Section 2, the fair market value of a Share shall mean the
closing price quoted on any exchange on which the Shares are listed on the day
prior to exercise.

 

 

 



 1 

 

 

3.             Adjustments.

 

a.                   Stock Dividends - Split Ups.  If, after the date hereof,
the number of outstanding shares of Common Stock is increased by a stock
dividend payable in shares of Common Stock, or by a split up of shares of Common
Stock, or other similar event, then, on the effective date of such stock
dividend, split up or similar event, the number of shares of Common Stock
issuable on exercise of each Warrant shall be increased in proportion to such
increase in outstanding shares of Common Stock. No fractional shares will be
issued.

 

b.                  Aggregation of Shares.  If after the date hereof, the number
of outstanding shares of Common Stock is decreased by a consolidation,
combination, reverse stock split or reclassification of shares of Common Stock
or other similar event, then, on the effective date of such consolidation,
combination, reverse stock split, reclassification or similar event, the number
of shares of Common Stock issuable on exercise of each Warrant shall be
decreased in proportion to such decrease in outstanding shares of Common Stock.
No fractional shares shall be issued.

 

c.                   Adjustments in Exercise Price.  Whenever the number of
shares of Common Stock purchasable upon the exercise of the Warrants is adjusted
as described above, the Purchase Price shall be adjusted (to the nearest cent)
by multiplying such Purchase Price immediately prior to such adjustment by a
fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of the Warrants immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.

 

d.                  Replacement of Securities upon Reorganization, etc.  In case
of any reclassification or reorganization of the outstanding shares of Common
Stock (other than a change covered by adjustments described above or that solely
affects the par value of such shares of Common Stock), or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), or in the case of any sale or
conveyance to another corporation or entity of the assets or other property of
the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, the Holder shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the Holder would have received if such Holder had
exercised his, her or its Warrant(s) immediately prior to such event; and if any
reclassification also results in a change in shares of Common Stock covered by
stock dividends, stock splits or an aggregation of shares, then such adjustment
shall be made as described above.  The provisions relating to the adjustments in
exercise price shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.

 

e.                   Notices of Changes in Warrant.  Upon every adjustment of
the Purchase Price or the number of shares issuable upon exercise of a Warrant,
the Company shall give written notice thereof to the Holder, which notice shall
state the Purchase Price resulting from such adjustment and the increase or
decrease, if any, in the number of shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.  Upon the
occurrence of any event specified above, then, in any such event, the Company
shall give written notice to each Holder, at the last address set forth for such
holder in the warrant register, of the record date or the effective date of the
event. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of such event.

 

4.             Covenants.

 

a.       No Impairment. The Company will not, by amendment of its charter as in
effect on the date hereof or through any reorganization, recapitalization,
transfer of all or a substantial portion of its assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed under this Warrant by the Company, but will at all times in good
faith assist in carrying out all the provisions of this Warrant and in taking
all such action as may be necessary or appropriate in order to protect the
rights of the Holder of the Warrant against impairment. Without limiting the
generality of the foregoing, the Company will (a) not increase the par value of
any shares of Common Stock obtainable upon the exercise of this Warrant and
(b) take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
Common Stock upon the exercise of this Warrant.

 

 

 



 2 

 

 

b.       Reservation of Shares. So long as the Warrant shall remain outstanding,
the Company shall at all times reserve and keep available, free from preemptive
rights, out of its authorized capital stock, for the purpose of issuance upon
exercise of the Warrant, the full number of shares of Common Stock then issuable
upon exercise of the Warrant. If the Common Stock shall be listed on any
national stock exchange, the Company at its expense shall include in its listing
application all of the shares of Common Stock issuable upon exercise of the
Warrant at any time, including as a result of adjustments in the outstanding
Common Stock or otherwise.

 

c.        Validity of Shares. All shares of Common Stock issuable upon exercise
of this Warrant will be duly and validly issued, fully paid and non-assessable
and will be free of restrictions on transfer, other than restrictions on
transfer under applicable state and federal securities laws, and will be free
from all taxes, liens and charges in respect of the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein). The Company shall take all such actions as may be necessary
to ensure that all such shares of Common Stock may be so issued without
violation of any applicable law or governmental regulation or any requirements
of any domestic stock exchange upon which shares of Common Stock may be listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon each such issuance).

 

d.       Notice of Certain Events. If at any time, (1) the Company shall declare
any dividend or distribution payable to the holders of its Common Stock, (2) the
Company shall offer for subscription pro rata to the holders of Common Stock any
additional shares of capital stock of any class or any other rights, (3) there
shall be any recapitalization of the Company or consolidation or merger of the
Company with, or sale of all or substantially all of its assets to, another
corporation or business organization, or, if sooner, promptly following any
agreement to do any of the foregoing, or (4) there shall be a voluntary or
involuntary dissolution, liquidation or winding up of the Company, then, in any
one or more of such cases, the Company shall give the registered Holder of this
Warrant ten days’ prior written notice (or such other time period set forth in
the Company’s Articles of Incorporation).

 

5.             Legend. Each certificate for Shares issued upon the exercise of
the Warrant, each certificate issued upon the direct or indirect transfer of any
Shares and each Warrant issued upon direct or indirect transfer or in
substitution for any Warrant shall be stamped or otherwise imprinted with
legends in substantially the form set forth on the face of this Warrant.

 

6.             Ownership of Warrants. The Company may treat the person in whose
name any Warrant is registered on the register kept at the principal executive
office of the Company (or at the office of the agency maintained for such
purpose) as the owner and holder thereof for all purposes, notwithstanding any
notice to the contrary. Subject to the preceding sentence, a Warrant, if
properly assigned, may be exercised by a new holder without a new warrant first
having been issued.

 

7.             Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Warrant and, in the case of any such mutilation, upon surrender of such Warrant
for cancellation at the principal executive office of the Company (or at the
office of the agency maintained for such purpose), the Company at its expense
will execute and deliver, in lieu thereof, a new Warrant of like tenor and dated
the date hereof.

 

8.             Remedies. In the event of a breach by the Company of any of its
obligations under this Warrant, the Holder, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Warrant. The Company
agrees that monetary damages would not provide adequate compensation for any
losses incurred by reason of its breach of any of the provisions of this
Warrant.

 

9.             No Liabilities or Rights as a Stockholder. Nothing contained in
this Warrant shall be construed as imposing any liabilities on the Holder as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Until the exercise of this Warrant, the Holder
shall not have nor exercise any rights by virtue hereof as a stockholder of the
Company. Notwithstanding the foregoing, in the event (a) the Company effects a
split of the Common Stock by means of a stock dividend and the Purchase Price of
and the number of Shares are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), and (b) the
Holder exercises this Warrant between the record date and the distribution date
for such stock dividend, the Holder shall be entitled to receive, on the
distribution date, the stock dividend with respect to the shares of Common Stock
acquired upon such exercise, notwithstanding the fact that such shares were not
outstanding as of the close of business on the record date for such stock
dividend.

 

 

 



 3 

 

 

10.           Permits and Taxes. The Company shall, at its own expense, apply
for and obtain any and all permits, approvals, authorizations, licenses and
orders that may be necessary for the Company lawfully to issue the Shares on
exercise of this Warrant. On exercise of this Warrant, the Company shall pay any
and all issuance taxes that may be payable in respect of any issuance or
delivery of the Shares. The Company shall not, however, be required to pay, and
Holder shall pay, any tax that may be payable in respect of any transfer
involved in the issuance and delivery of the Shares in a name other than that of
Holder, and no such issuance and delivery shall be made unless and until the
person requesting such issuance shall have paid to the Company the amount of any
such tax or shall have established to the Company’s reasonable satisfaction that
such tax has been paid.

 

12.           Acquisition for Own Account. The Holder is acquiring this Warrant
with its own funds, for its own account, not as a nominee or agent. The Holder
is purchasing or will purchase this Warrant for investment for an indefinite
period and not with a view to any sale or distribution thereof, by public or
private sale or other disposition.

 

13.           Section Headings. The section headings in this Warrant are for
convenience of reference only and shall not constitute a part hereof.

 

14.           Amendments or Waivers. This Warrant and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.

 

15.           Counterparts. This Warrant may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

16.           Severability. The provisions of this Warrant will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Warrant, as applied to any party or to
any circumstance, is adjudged by a court or other governmental body not to be
enforceable in accordance with its terms, the parties agree that the court or
governmental body making such determination will have the power to modify the
provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.

 

17.           Successors and Assigns. This Warrant shall be binding upon and
inure to the benefit of the Holder and its assigns, and shall be binding upon
any entity succeeding to the Company by consolidation, merger or acquisition of
all or substantially all of the Company’s assets. The Company may not assign
this Warrant or any rights or obligations hereunder without the prior written
consent of the Holder. Holder may assign this Warrant without the Company’s
prior written consent.

 

18.           Transfer. Subject to the restrictions on transfer set forth on the
face of this Warrant, this Warrant and all rights hereunder may be transferred,
in whole or in part, upon surrender of this Warrant with a properly executed
assignment at the principal executive office of the Company.

 

19.           Governing Law. This Warrant and the performance of the
transactions and obligations of the parties hereunder shall be construed and
enforced in accordance with and governed by the laws, other than the conflict of
laws rules, of the State of Pennsylvania.

 

             

[Signature Page Follows]

  

 

 

 



 4 

 

 

Dated:  ________________       OCEAN THERMAL ENERGY CORPORATION                
By:             Name:   Jeremy P. Feakins         Title:   Chief Executive
Officer

 

 

Agreed and Accepted:

 

 

_____________________

 

By: ____________________________________________

Name (print): _____________________________________

Title (if any): _____________________________________

 

Address: ________________________________________

 

 

 

 

 

 

 

 

 

 

 




 5 

 

 

     

NOTICE OF EXERCISE

 

(To be completed and signed only on

an exercise of the Warrant.)

 

TO: Ocean Thermal Energy Corporation

 

RE: [Specify Holder’s Warrant] (the “Warrant”)

 

1.The undersigned hereby elects to purchase _________ shares of ____________
pursuant to the terms of the attached Warrant.

 

2.Method of Exercise (Please initial the applicable blank):

 

___The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 

___The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 2 of the Warrant.

 

3.The undersigned hereby requests that the certificates for the Shares issuable
upon this exercise of the Warrant be issued in the name(s) and delivered to the
address(es) as follows:

 

 

 

 

 

 

 

Dated:                             

              Signature of Holder          

Print Name of Holder

(name must conform in all respects to name of Holder as specified in the face of
the Warrant)

 

 

 

 

 

 



 6 

